     Case 2:20-cv-00195-JAM-CKD Document 43 Filed 07/07/20 Page 1 of 2

 1   THOMAS J. SCHMITZ
     DIANNE MALLIA
 2     1753 Woodleaf Circle
       Roseville, CA 95747
 3     Telephone: (707) 694-8158
       E-mail: tsfoot49@gmail.com
 4   Plaintiffs, ProSe

 5   XAVIER BECERRA, State Bar No. 118517
     Attorney General of California
 6   JAY M. GOLDMAN, State Bar No. 168141
     Supervising Deputy Attorney General
 7   JENNIFER J. NYGAARD, State Bar No. 229494
     Deputy Attorney General
 8    1515 Clay Street, 20th Floor
      P.O. Box 70550
 9    Oakland, CA 94612-0550
      Telephone: (510) 879-0802
10    Fax: (510) 622-2270
      E-mail: Jennifer.Nygaard@doj.ca.gov
11   Attorneys for Defendants Andaluz, Brockenborough,
     Ceballos, Golding, Heatley, R. Johnson, Lizarraga,
12   Robinson, M. Smith, and Tebrock

13                            IN THE UNITED STATES DISTRICT COURT

14                         FOR THE EASTERN DISTRICT OF CALIFORNIA

15                                      SACRAMENTO DIVISION

16

17
     THOMAS SCHMITZ, et al.,                             2:20-cv-00195-JAM-CKD (PS)
18
                                            Plaintiffs, STIPULATION AND ORDER
19                                                      EXTENDING DEADLINE FOR
                   v.                                   PLAINTIFFS TO FILE A SECOND
20                                                      AMENDED COMPLAINT
21   A. ASMAN, et al.,
                                                         Judge:        The Honorable Carolyn K.
22                                       Defendants.                   Delaney
                                                         Trial Date:   Not Scheduled
23                                                       Action Filed: January 27, 2020

24          Under Civil Local Rule 143, Plaintiffs Thomas J. Schmitz and Dianne Mallia

25   (“Plaintiffs”), and Defendants Andaluz, Brockenborough, Ceballos, Golding, Heatley, R.

26   Johnson, Lizarraga, Robinson, M. Smith, and Tebrock (“Defendants”) stipulate as follows:

27          On June 25, 2020, the Court issued an order partially granting and partially denying

28   Defendants’ motions to dismiss, and denying Plaintiffs’ motion for the Court to reconsider the
                                                   1
                         Stip. & Order Extending Deadline Pls. File Second Am. Compl. (2:20-cv-00195-JAM-CKD)
     Case 2:20-cv-00195-JAM-CKD Document 43 Filed 07/07/20 Page 2 of 2

 1   Clerk’s denial of Plaintiffs’ request to enter default against Defendant Golding. (ECF No. 41.)

 2   The Court ordered that Plaintiffs shall file a Second Amended Complaint within twenty-days of

 3   the date of the order, and that if Plaintiffs did not file a Second Amended Complaint, the case

 4   would proceed on the First Amended Complaint. (Id. at 15.) Accordingly, the deadline for

 5   Plaintiffs to file a Second Amended Complaint is July 16, 2010. (See id.)

 6           Plaintiffs have requested that Defendants stipulate to extend the deadline to file a Second

 7   Amended Complaint to September 1, 2020. Defendants agree to the requested extension.

 8   Therefore, IT IS STIPULATED AND AGREED, subject to Court’s approval, that the deadline

 9   for Plaintiffs to file a Second Amended Complaint is extended to September 1, 2020. If Plaintiffs

10   do not file a Second Amended Complaint on or before September 1, 2020, the case will proceed

11   on the First Amended Complaint.

12          IT IS SO STIPULATED.

13   Dated: July ____, 2020                 ___________________________________
                                            Thomas J. Schmitz, Plaintiff
14

15

16
     Dated: July ____, 2020                 ___________________________________
17                                          Dianne Mallia, Plaintiff
18

19
     Dated: July ____, 2020                 ___________________________________
20                                          Jennifer J. Nygaard
                                            Deputy Attorney General
21                                          Attorney for Defendants Andaluz, Brockenborough,
                                            Ceballos, Golding, Heatley, R. Johnson, Lizarraga,
22                                          Robinson, M. Smith, and Tebrock
23
     IT IS SO ORDERED.
24
     July 7, 2020
25                                                       _____________________________________
                                                         CAROLYN K. DELANEY
26                                                       UNITED STATES MAGISTRATE JUDGE
27
     16.195.schmitz stip
28
                                                         2
                           Stip. & Order Extending Deadline Pls. File Second Am. Compl. (2:20-cv-00195-JAM-CKD)
